Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 7, 2015

                                            No. 04-15-00539-CV

                      IN RE TIME WARNER CABLE ENTERPRISES, LLC
                                     and Luquita Joy

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On August 31, 2015, relators Time Warner Cable Enterprises, LLC and Luquita Joy filed
a petition for a writ of mandamus and motion for emergency relief. The court has considered
relators’ petition, the response and reply of the parties, and has determined that relators are entitled
to mandamus relief. Accordingly, the petition for writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Stephani Walsh is ORDERED to vacate the August 21, 2015 Order on
Petitioner Fernando Ozuna’s Verified Petition to Take Deposition Before Suit. The writ will issue
only if we are notified Judge Walsh has not done as directed within fifteen days from the date of
this order.

        It is so ORDERED on October 7, 2015.


                                                                      _____________________________
                                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2015.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015-CI-09313, styled In re Fernando Ozuna, pending in the 285th Judicial
District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.